         Case 1:18-cv-12161-SLC Document 42 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CARMELO ENGLISH,

                             Plaintiff,

       against
                                                     CIVIL ACTION NO.: 18 Civ. 12161 (LTS) (SLC)


MASTOUR GALLERIES, INC., et al.,                                         ORDER

                             Defendants.



SARAH L. CAVE, United States Magistrate Judge.

       On September 8, 2020, the parties filed a joint status report stating that they consent to

Judge Cave’s jurisdiction and would separately file the necessary form to be signed by the

Honorable Laura Taylor Swain. (See ECF No. 41). The parties have yet to file the form and are

reminded that it must be filed and Judge Swain must so-order it before Judge Cave can assert

jurisdiction over review of their settlement agreement for compliance with Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

       If the parties do not submit their consent form by Wednesday, October 14, 2020, Judge

Cave’s review of their settlement agreement will proceed by way of a report and

recommendation to Judge Swain for her further consideration.
         Case 1:18-cv-12161-SLC Document 42 Filed 09/30/20 Page 2 of 2




Dated:       New York, New York
             September 30, 2020

                                           SO ORDERED



                                           _________________________
                                           SARAH L. CAVE
                                           United States Magistrate Judge




                                       2
